Citation Nr: 0301859	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  97-02 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to an evaluation in excess of 10 percent for 
arthritis, residual of a left ankle fracture, prior to 
February 27, 2001.

2.	Entitlement to an evaluation in excess of 20 percent for 
arthritis, residual of a left ankle fracture, from February 
27, 2001.

3.	Entitlement to an initial proper rating in excess of 10 
percent for degenerative joint disease of the left hip, prior 
to February 27, 2001.

4.	Entitlement to an initial proper rating in excess of 30 
percent for degenerative joint disease of the left hip, from 
February 27, 2001.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from August 1943 to November 
1945.

The matter of entitlement to an increased rating for 
arthritis, residual of a left ankle fracture, comes before 
the Board of Veterans' Appeals (the Board) on appeal from a 
January 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (the RO).  

The matter of entitlement to an initial proper rating for 
left hip degenerative joint disease comes before the Board on 
appeal from an August 1996 RO rating decision.

The veteran's increased rating claims were previously before 
the Board, and in a July 2000 decision and remand they were 
returned to the RO for additional development.  That 
development has been completed, and the claim is once again 
before the Board for appellate review.


FINDINGS OF FACT

1.	The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.	A January 1996 VA examination report noted that the 
veteran's left ankle range of motion exhibited dorsiflexion 
to 0 degrees, plantar flexion to 30 degrees, external 
rotation to 10 degrees, and internal rotation to 15 degrees; 
range of motion testing for the left hip revealed flexion to 
75 degrees, abduction to 25 degrees, adduction to 15 degrees, 
internal rotation to 15 degrees, and external rotation to 35 
degrees. 

3.	In a May 2001 addendum to a VA examination on February 27, 
2001, the veteran's left ankle range of motion was noted as 
"marked" and exhibited dorsiflexion to 10 degrees and 
plantar flexion to 25 degrees; left hip range of motion was 
notably "mild to moderate," and exhibited extension to 0 
degrees, flexion to 20 degrees, adduction to 15 degrees, 
abduction to 35 degrees, external rotation to 45 degrees, and 
internal rotation to 25 degrees. 

4.	X-rays performed in January 1996 and February 2001 
revealed unchanged degenerative changes in the left ankle and 
degenerative joint disease in the left hip.  


CONCLUSIONS OF LAW

1.	The criteria for a 20 percent evaluation for arthritis, 
residual of a left ankle fracture, prior to February 27, 
2001, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic 
Codes 5003, 5010, 5271 (2002).

2.	The criteria for an evaluation in excess of 20 percent for 
arthritis, residual of a left ankle fracture, from February 
27, 2001, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Codes 5003, 5010, 5271 (2002).

3.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the left hip prior to 
February 27, 2001, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 
4.71a, Diagnostic Codes 5003, 5010, 5252 (2002).

4.  The criteria for an evaluation in excess of 30 percent 
for degenerative joint disease of the left hip from February 
27, 2001, have not been met.  38 U.S.C.A §§ 1155, 5103, 
5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Codes 5003, 5010, 5252 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On December 5, 1995, the veteran filed a claim of entitlement 
to an increased rating for his service-connected arthritis, 
residual of a left ankle fracture, evaluated as 10 percent 
disabling.  At that time, he also filed a claim of 
entitlement to service connection for left hip degenerative 
joint disease.  In a January 1996 rating decision, the 
veteran's 10 percent disability rating for left ankle 
disability was continued.  In an August 1996 rating decision, 
service connection for left hip degenerative joint disease 
was granted and a 10 percent disability rating was assigned.  
The veteran filed a notice of disagreement to both rating 
decisions, and a timely appeal ensued.  In an August 2002 
rating decision, the veteran's disability rating for his 
residual arthritis of a left ankle fracture was increased to 
20 percent and a 30 percent disability rating was assigned 
for the veteran's left hip degenerative joint disease.  Each 
disability rating was effective February 27, 2001.  As the 
effective date of the increased rating evaluations, 20 
percent for arthritis, residual of a left ankle fracture, and 
30 percent for left hip degenerative joint disease, did not 
go back to the date of claims (December 5, 1995), four issues 
must be adjudicated: (1) entitlement to an evaluation in 
excess of 10 percent for residual arthritis of a left ankle 
disability prior to February 27, 2001; (2) entitlement to an 
evaluation in excess of 20 percent for residual arthritis of 
a left ankle disability from February 27, 2001; (3) 
entitlement to an evaluation in excess of 10 percent for left 
hip degenerative joint disease prior to February 27, 2001; 
and (4) entitlement to an evaluation in excess of 30 percent 
for left hip degenerative joint disease from February 27, 
2001.  

I.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (2002).  Regulations implementing the 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claims were filed in December 1995 and 
remain pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The veteran was informed in January 1996, August 1996, and 
August 2002 letters and rating decisions of the evidence 
needed to substantiate his claims, and he was provided an 
opportunity to submit such evidence.  Moreover, in two 
October 1996 statements of the case and a supplemental 
statement of the case issued in August 2002, the RO notified 
the veteran of regulations pertinent to increased rating 
claims, informed him of the reasons why his claims had been 
denied, and provided him additional opportunities to present 
evidence and argument in support of his claims.  

In a February 2001 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his increased rating 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received, as have VA outpatient treatment 
reports.  In addition, the veteran was afforded several VA 
examinations from January 1996 to May 2001, which will be 
addressed below.  The Board finds that all known and 
ascertainable medical records have been obtained and are 
associated with the claims file.  The veteran does not appear 
to contend that additional evidence which is pertinent to 
this claim exists and in correspondence received in September 
2002, the veteran asserted that he had no additional evidence 
to submit in support of his claims.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.

II.  Discussion

The veteran contends that he is entitled to increased 
evaluations for arthritis, residual of a left ankle fracture, 
and left hip degenerative joint disease.  For the reasons set 
forth below, the Board finds that a 20 percent evaluation is 
warranted for the veteran's left ankle disability prior to 
February 27, 2001.  However, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
of entitlement to an increased rating for a left hip 
disability prior to February 27, 2001 and claims of 
entitlement to increased ratings for his left ankle 
disability and left hip disability from February 27, 2001.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West Supp. 1991); 38 C.F.R. Part 4 (2002).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2002).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2002).  In addition, a disability rating may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1 
(2002).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the United States Court of Appeals for Veterans Claims (the 
Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2002).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2002).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

III.  Entitlement to an increased rating for arthritis, 
residual of a left ankle fracture

The veteran is currently assigned a 20 percent disability 
rating for arthritis, residual of a left ankle fracture, 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2002).  The veteran contends that his left ankle 
disability is more disabling than currently evaluated and he 
has appealed for an increased rating.

The veteran's left ankle disability was initially evaluated 
under Diagnostic Code 5003 for degenerative arthritis.  
Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved.  When, however, the limitation of 
motion for the specific joint involved is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is applied for a major joint affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, degenerative arthritis is evaluated at 10 percent 
where there is X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups and at 20 
percent where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  See 38 C.F.R. § 
4.71a, DC 5003.  For the purpose of rating disability by 
arthritis, the knee is considered a major joint.  38 C.F.R. § 
4.45(f).

Under Diagnostic Code 5271, the schedular criteria call for a 
10 percent disability rating for moderate limitation of 
motion of the ankle.  A 20 percent disability rating is 
warranted for marked limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2002).  Full range of motion for 
the ankle is dorsiflexion to 20 degrees and plantar flexion 
to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II (2002).  

Other diagnostic codes pertaining to the ankle that may be 
applicable in the present case are Diagnostic Code 5270 
(ankylosis of the ankle), Diagnostic Code 5272 (ankylosis of 
the subastragalar or tarsal joint), Diagnostic Code 5273 
(malunion of os calcis or astragalus), and Diagnostic Code 
5274 (astragalectomy).  See 38 C.F.R. § 4.71a.

Service medical records document that the veteran had 
traumatic arthritis due to a left ankle fracture sustained 
prior to active service.  In November 1945, the veteran's was 
service-connected for chronic, hypertrophic arthritis of the 
left ankle that had been aggravated during active service.  

In a December 1995 statement, the veteran asserted that his 
left ankle arthritis had practically made him "wheelchair 
bound."  He stated that his left ankle was very painful and 
he could hardly walk 50 feet without pain.  

At a January 1996 VA examination for joint disorders the 
history of the veteran's left ankle disability was reported.  
Prior to active service, the veteran asserted that he 
fractured his left lower leg and ankle by falling off a 
platform in a shipyard.  He maintained that his ankle injury 
had been aggravated during service by marching on rough 
terrain.  He reported that his left ankle pain and 
instability had caused him to fall on several occasions.  At 
the time of the examination, subjective complaints included 
constant aching in the left ankle with considerable pain with 
weight-bearing and walking on uneven ground.  Upon 
examination, some bony prominence of the lateral malleolus of 
the left ankle was seen and an "obvious" left-sided limp 
was observed, as was atrophy of the left calf.  No effusion 
or swelling was noted.  Range of motion testing revealed 
dorsiflexion to 0 degrees, plantar flexion to 30 degrees, 
external rotation to 10 degrees, and internal rotation to 15 
degrees.  Supination and pronation were to 0 degrees.  
Ultimately, the examiner diagnosed the veteran with status 
postoperative fracture of the left ankle, mild residual bony 
prominence of the left lateral malleolus, and limited range 
of motion.  

January 1996 X-rays of the left ankle revealed advanced 
degenerative changes with some deformity of the distal tibia 
due to previous trauma.  No acute fractures or dislocations 
were observed.  The left ankle was reportedly "healed."

The veteran was provided with a personal hearing at the St. 
Louis RO in July 1998.  He stated that his left ankle 
disability had worsened over time.  He reported instability 
when walking on uneven ground and asserted that he often 
fell.  He denied wearing a brace for ankle support and 
indicated that he had never had any surgery on his left 
ankle.  

The veteran was provided with a Travel Board hearing in July 
1999.  At that time, he stated that he could no longer go out 
and walk around.  He maintained that he frequently fell and 
was unable to put significant weight on his feet.  His son 
testified that he had installed handrails throughout the 
veteran's house for support.  The veteran indicated that he 
was able to grocery shop once per month.

At a February 2001 VA examination for joint disorders, the 
veteran complained that he was only able to stand on his left 
ankle for 5 minutes before it became painful.  He stated that 
he was unable to walk very far and must ambulate with a cane.  
It was noted that the veteran used a four point cane and a 
walking cane for stability.  The veteran indicated that 
weather changes caused flare-ups in his joints and that his 
daily pain was 9/10.  Upon examination, the veteran presented 
in a wheelchair.  He was observed to walk with a left-sided 
limp.  He had stiff movements and some tenderness, though no 
edema, effusion, weakness, or instability was noted.  Some 
abnormal movement was observed in the left ankle and the 
veteran guarded movement during the examination.  He asserted 
that he was afraid of having pain with each movement.  No 
unusual shoe pattern was observed.  During the examination, 
the veteran ambulated around the room and was able to move 
without much difficulty, though he did exhibit a "shuffly" 
type walk.  When walking, he used a four prong cane and held 
onto furniture with his other hand for stability.  The 
examiner did not offer a final diagnosis pertaining to the 
veteran's left ankle disability.

A February 2001 X-ray of the veteran's left ankle was 
compared with the January 1996 X-ray.  It was noted that the 
veteran's ankle appeared unchanged.  Degenerative changes of 
the ankle joint with mild deformity of the distal tibia were 
consistent with previous old trauma and mild generalized 
osteoporosis.  No evidence of acute fracture or dislocation 
was seen.  The examiner opined that the veteran's left ankle 
was unchanged since January 1996.  Degenerative changes with 
evidence of previous old trauma were again demonstrated.  

In a May 2001 addendum to the February 2001 VA examination, 
the veteran's left ankle was examined and the claims file was 
reviewed.  At that time, the veteran reported pain and 
weakness in his left ankle when walking over 100 feet.  He 
also reported approximately three occurrences when weakness 
caused instability problems while on uneven terrain.  He 
reported continual stiffness in his left ankle, but denied 
swelling, locking, subluxation or recurrent instability.  It 
was noted that the veteran used a cane and was "very 
unstable" without it and "slightly unstable" with it.  No 
evidence of inflammatory arthritis, edema, effusion, or 
abnormal movement was observed.  He did exhibit some guarding 
of movement, especially with passive range of motion.  Range 
of motion testing revealed "marked limitation."  
Dorsiflexion was 0 to 10 degrees, plantar flexion was 0 to 25 
degrees, and passive eversion was 9 degrees.  No inversion of 
the left ankle, actively or passively, was observed.  It was 
noted that the veteran had varus deformity of the left ankle 
and shoe wear pattern on the lateral left heel through the 
metatarsal area.  The examiner indicated that he walked on 
the lateral side of his left foot and had mild bony 
prominence in the left lateral malleolus as a result.  
Ultimately, the veteran was diagnosed with history of 
fracture, left ankle, decreased strength with dorsiflexion, 
an obvious left-sided limp, and "moderate to marked" 
limitation of motion.

A.  Evaluation prior to February 27, 2001

Applying the above criteria to the facts of this case, the 
Board finds that a 20 percent disability rating is warranted 
for arthritis, residual of a left ankle fracture prior to 
February 27, 2001.  During that time, the veteran reported 
pain, instability, and aching in his left ankle.  No effusion 
or swelling was observed and range of motion testing revealed 
dorsiflexion to 0 degrees with plantar flexion to 30 degrees.  
It was concluded that the veteran had limitation of motion 
with decreased strength with dorsiflexion. 

The evidence reflects that the veteran had complained of the 
same symptomatology and had similar manifestations of his 
left ankle disability throughout the pendency of his appeal; 
that is, the evidence does not indicate that the veteran's 
disability worsened on or about February 27, 2001, nor did 
the veteran have a period of significantly less disability 
prior to February 2001.  The veteran complained of pain, 
instability, and aching, and the VA examiner commented that 
he had limitation of motion with decreased strength on 
dorsiflexion.  In fact, range of motion testing showed that 
the veteran's dorsiflexion was to 0 degrees.  The VA examiner 
did not comment on the severity of the veteran's limitation 
of motion, but when compared with subsequent VA examination 
reports, it does not appear that the veteran's symptomatology 
had significantly worsened over time.  Thus, there is no 
basis in the record for assigning different ratings for 
different periods since December 1995, the date of the 
veteran's increased rating claim.  As such, and with 
application of the benefit-of-the-doubt doctrine in the 
veteran's favor, the Board finds that a 20 percent rating for 
the veteran's service-connected arthritis, residual of a left 
ankle fracture is warranted under Diagnostic Code 5271 prior 
to February 27, 2001.  

The Board has considered whether a rating in excess of 20 
percent is warranted for the veteran's left ankle disability 
prior to February 27, 2001, however, a 20 percent rating is 
the maximum rating allowed under the provisions of Diagnostic 
Code 5271.  The evidence contains no record of ankylosis, 
malunion of os calcis or astragalus, or astragalectomy.  As 
such, other diagnostic codes pertinent to ankle disabilities 
are not for application in the present case. 

The Board also finds that a disability rating in excess of 20 
percent is not warranted for residuals of the veteran's right 
ankle disability on the basis of functional loss due to pain, 
weakened movement, excess fatigability, or pain on movement.  
See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, supra.  While 
the evidence indicates that the veteran experienced aching, 
instability, and pain in his left ankle, particularly with 
walking, this degree of functional loss has already been 
contemplated in the awarded 20 percent rating.  The Board 
finds that additional functional loss, excess fatigability, 
and pain on movement are thus not supported by adequate 
pathology such that would warrant a rating higher than that 
currently assigned.  The provisions of 38 C.F.R. §§ 4.40 and 
4.45 have been considered, but they do not provide a basis 
for an increased rating under these circumstances.  

The Board thus finds that the evidence supports a 20 percent 
disability rating for arthritis, residual of a left ankle 
fracture, prior to February 27, 2001, but nothing higher.  
The benefit of the doubt has been resolved in the veteran's 
favor.  

B.  Evaluation from February 27, 2001

After applying the above criteria to the facts of this case, 
the Board concludes that the preponderance of the evidence is 
against an evaluation in excess of 20 percent for arthritis, 
residual of a left ankle fracture, from February 27, 2001.  

The clinical evidence from February 27, 2001 includes a VA 
examination on February 27, 2001 and a May 2001 VA 
examination and addendum.  Based on those findings, the RO 
assigned a 20 percent evaluation for arthritis, residual of a 
left ankle fracture, from February 27, 2001.  At those 
examinations, the veteran reported pain, instability, and 
weakness in his left ankle.  He also asserted that his left 
ankle became painful when walking over 100 feet.  Physical 
examination showed dorsiflexion to 10 degrees, plantar 
flexion to 25 degrees, and passive eversion to 9 degrees.  
The examiner opined that the veteran's left ankle showed 
"moderate to marked" limitation of motion.  As the veteran 
was diagnosed with marked limitation of motion, his left 
ankle disability was rated as 20 percent disabling under 
Diagnostic Code 5271, the highest evaluation provided under 
that diagnostic code. 

The evidence contains no record of ankylosis, malunion of os 
calcis or astragalus, or astragalectomy.  As such, other 
diagnostic codes pertinent to ankle disabilities are not for 
application in the present case and a higher rating 
evaluation is not available for the period from February 27, 
2001. 

The Board also finds that an evaluation higher than 20 
percent is not warranted for arthritis, residual of a left 
ankle fracture, on the basis of functional loss due to pain, 
or on the basis of weakened movement, excess fatigability, or 
pain on movement.  See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca, supra.  The Board has considered the veteran's 
contentions that his left ankle is productive of significant 
pain and instability.  While the evidence indicates that the 
veteran experiences some stiffness, weakness, and instability 
on uneven terrain, this degree of functional loss has already 
been contemplated in the current 20 percent rating.  Thus, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered, but they do not provide a basis for an increased 
rating under these circumstances.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
the veteran's left ankle disability for the period from 
February 2001.  Accordingly, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies.  VCAA, Pub. L. No. 
106-475, 114 Stat. 2096, 2098-2099 (2000); see also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) (holding that 
the VCAA did not alter the benefit-of-the doubt doctrine).  
The appeal is denied.

IV.  Entitlement to an initial proper rating for left hip 
degenerative joint disease

The veteran is currently assigned a 30 percent disability 
rating for left hip degenerative joint disease under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2002).  
The veteran contends that his left hip disability is more 
disabling than currently evaluated and he has appealed for an 
increased rating.

The veteran's left hip disability was initially evaluated 
under Diagnostic Code 5003 for degenerative arthritis.  
Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved.  When, however, the limitation of 
motion for the specific joint involved is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is applied for a major joint affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, degenerative arthritis is evaluated at 10 percent 
where there is X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups and at 20 
percent where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  See 38 C.F.R. § 
4.71a, DC 5003.  For the purpose of rating disability by 
arthritis, the knee is considered a major joint.  38 C.F.R. § 
4.45(f).

Under the provisions of Diagnostic Code 5252, a 10 percent 
disability rating is warranted for flexion limited to 45 
degrees.  A 20 percent disability rating is warranted for 
flexion limited to 30 degrees.  A 30 percent disability 
rating is assigned for flexion limited to 20 degrees, and a 
40 percent disability rating is warranted for flexion limited 
to 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252 
(2002).  Full range of motion for the hip is flexion to 125 
degrees and abduction to 45 degrees.  See 38 C.F.R. § 4.71a, 
Plate II (2002).  

Other diagnostic codes pertaining to the hip that may be 
applicable in the present case are Diagnostic Code 5250 
(ankylosis of the hip), Diagnostic Code 5251 (limitation of 
extension of the thigh), Diagnostic Code 5253 (impairment of 
the thigh), Diagnostic Code 5254 (hip flail joint); and 
Diagnostic Code 5255 (impairment of the femur).  See 38 
C.F.R. § 4.71a.

Service medical records contain no complaints, treatment, or 
diagnoses of any left hip pain or arthritis of the left hip. 

At his January 1996 VA examination for joint disorders, the 
veteran complained of bilateral hip pain.  Upon examination, 
range of motion testing revealed flexion to 75 degrees 
bilaterally and abduction to 25 degrees bilaterally.  The 
left hip showed adduction to 15 degrees, internal rotation to 
15 degrees, and external rotation to 35 degrees.  It was 
noted that the veteran had difficulty climbing on and off the 
examination table and was somewhat unsteady.  It was also 
noted that he had an obvious left-sided limp.  The examiner 
diagnosed the veteran with decreased range of motion in the 
left hip that was possibly aggravated by his left ankle 
disability.  

A January 1996 X-ray of the veteran's hips revealed mild 
degenerative changes in both hips.  No fractures or 
dislocations were observed.  

In a February 1996 addendum to the January 1996 VA 
examination, it was noted that the veteran's left hip 
exhibited a decreased range of motion.  Weakness with 
extension was found in the left leg and atrophy was observed 
in the left calf.  An obvious left-sided limp was seen and 
the veteran had much difficulty climbing on and off the 
examination table.  The examiner opined that the veteran's 
left hip disorder had been aggravated by his left ankle 
disability.  In light of the left calf atrophy and left-sided 
weakness, the examiner stated that the veteran's left hip had 
been stressed and that he was unemployable as for any type of 
work or activity that required continuous standing, prolonged 
walking, or climbing.  The veteran's left hip disability also 
prohibited him from climbing stairs to any extent and his 
walking would be limited to short distances on level ground. 

In his September 1996 notice of disagreement, the veteran 
asserted that his left hip degenerative arthritis should be 
considered 20 percent disabling.  He stated that he has had 
often fallen due to his left hip and that he had a limp 
requiring the use of a cane.  He maintained that his left hip 
medication had been increased.  

VA outpatient treatment reports dated March 1998 to February 
2001 are of record.  In August 1999, it was noted that the 
veteran had pain and degenerative joint disease in his hips.  
In August 2000, the veteran complained of pain in his hips, 
knees, lower back, and legs.  He reported taking 10-12 pain 
pills of Tylenol each day.

At the veteran's July 1998 personal hearing, he indicated 
that his left hip disability had worsened.  He stated that he 
used a quad cane and a regular walking cane for support and 
reported left-sided instability.  

The veteran was provided with a Travel Board hearing in July 
1999.  At that time, he asserted that his left hip was 
continually sore and that he had to sleep on his back due to 
the pain.  It was noted that the veteran had fallen due to 
his left hip instability.  

At a February 2001 VA examination for joint disorders, the 
veteran complained of considerable left hip pain and stated 
that the pain kept him awake at night.  He reported that he 
was only able to stand for a few minutes and was unable to 
walk considerable distances due to the pain.  It was noted 
that he used both a four point cane and a walking cane for 
support.  He stated that weather changes caused flare-ups in 
his joints and that his daily pain was 9/10.  He maintained 
that he could "hardly do anything," but had to take care of 
himself as he lived alone.  Upon examination, the veteran 
presented in a wheelchair.  He was observed to walk with a 
left-sided limp and had stiff movements and some tenderness.  
No edema, effusion, weakness, or instability was noted, other 
than for age.  Range of motion testing revealed bilateral hip 
movements of extension 0 to 20 degrees, adduction 0 to 20 
degrees, abduction 0 to 30 degrees, internal rotation 0 to 20 
degrees, and external rotation 0 to 40 degrees.  The veteran 
was able to ambulate around the room and showed coordination 
that was fair for his age.  Though he complained of left hip 
pain, he was able to get around without much difficulty.  He 
exhibited a "shuffly" type gait, used a four prong cane, 
and held onto furniture for support.  He was able to turn and 
ambulate.  

In a May 2001 addendum to the February 2001 VA examination, 
it was noted that the claims file was reviewed in conjunction 
with the examination.  The veteran complained of left him 
limitation of motion caused by flare-ups due to weather 
changes.  It was noted that the veteran used a cane for 
stability.  He was "very unstable" without it and 
"slightly unstable" with it.  The veteran denied 
dislocation or recurrent subluxation and there was no 
evidence of inflammatory arthritis in the left hip.  Range of 
motion testing revealed left hip extension to 0 degrees and 
flexion to 20 degrees.  Adduction was 0 to 15 degrees, 
abduction was to 35 degrees, external rotation was to 45 
degrees, and internal rotation was to 25 degrees.  It was 
noted that the veteran had "mild to moderate" limitation of 
motion and the examiner diagnosed "slight" limitation of 
motion of the left hip.  

A.  Evaluation prior to February 27, 2001

After applying the above criteria to the facts of this case, 
the Board concludes that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for the 
veteran's left hip degenerative joint disease prior to 
February 27, 2001.  

The January 1996 VA examination report stated that the 
veteran's left hip range of motion exhibited flexion to 75 
degrees, abduction to 25 degrees, adduction to 15 degrees, 
internal rotation to 15 degrees, and external rotation to 35 
degrees.  As an evaluation greater than 10 percent requires 
that flexion be limited to 30 degrees, an evaluation in 
excess of 10 percent for the left hip is not warranted under 
the range of motion criteria.  See 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5252.  There is also no evidence that the 
veteran's left hip is manifested by ankylosis, hip flail 
joint, or impairment of the femur.  Thus, those diagnostic 
codes are not for application in the present case.  

The Board has also concluded that a higher evaluation is not 
warranted on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca, supra.  In reviewing the 
January and February 1996 VA examination reports, the Board 
has considered the veteran's complaints of left hip pain and 
instability, which increased with standing, walking, and 
climbing stairs.  However, that degree of functional loss has 
already been contemplated in the assigned 10 percent 
evaluation under Diagnostic Code 5003.  As such, an 
evaluation higher than 10 percent for left hip degenerative 
joint disease is not appropriate under 38 C.F.R. §§ 4.40, 
4.45 and 4.59.

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
degenerative joint disease of the left hip prior to February 
27, 2001.  Thus, the benefit-of-the-doubt rule need not be 
considered,  VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2098-
2099 (2000), and the appeal is denied.

B.  Evaluation from February 27, 2001

After applying the above criteria to the facts of this case, 
the Board concludes that the preponderance of the evidence is 
against an evaluation in excess of 30 percent for the 
veteran's left hip degenerative joint disease from February 
27, 2001.  

The February 2001 examination report and its May 2001 
addendum show a greater decrease in range of motion for the 
veteran's left hip since the January 1996 VA examination.  
However, the veteran's left hip limitation of range of motion 
is not so severe as to warrant a rating in excess of 30 
percent at this time.  In this regard, the veteran's left hip 
demonstrated extension to 0 degrees, flexion to 20 degrees, 
adduction to 15 degrees, abduction to 35 degrees, external 
rotation to 45 degrees, and internal rotation to 25 degrees.  
Also, the May 2001 VA examiner opined that the veteran's left 
hip showed "mild to moderate" limitation of movement and he 
diagnosed "slight" limitation of motion.  Since an 
evaluation greater than 30 percent requires that flexion be 
limited to 10 degrees, an evaluation in excess of 30 percent 
for the left hip is not warranted under the range of motion 
criteria.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5252.  

There is also no evidence that the veteran's left hip is 
manifested by ankylosis, hip flail joint, or impairment of 
the femur.  Thus, those diagnostic codes are not for 
application in the present case.  

The Board has also concluded that higher evaluations are not 
warranted on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca, supra.  In reviewing the 
February 2001 and May 2001 VA examination reports, the Board 
has considered the veteran's complaints of left hip pain and 
instability, which increased with standing, walking, and 
climbing stairs.  He also stated that his hip pain was 9/10 
daily.   The Board finds that, although the veteran appears 
to experience functional loss due to pain and instability in 
his left hip, that degree of functional loss has already been 
contemplated in the 30 percent evaluation.  As such, an 
evaluation higher than 30 percent for left hip degenerative 
joint disease is not appropriate under 38 C.F.R. §§ 4.40, 
4.45 and 4.59.

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
degenerative joint disease of the left hip from February 27, 
2001.  Thus, the benefit-of-the-doubt rule need not be 
considered,  VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2098-
2099 (2000), and the appeal is denied.

V.  Consideration of an Extraschedular Evaluation

In October 1996 statements of the case, the RO concluded that 
an extraschedular evaluation was not warranted for the 
veteran's service-connected arthritis, residual of a left 
ankle fracture, and left hip degenerative joint disease.  
Since this matter has been adjudicated by the RO, the Board 
will consider the provisions of 38 C.F.R. § 3.321(b)(1) 
(2002).  See VAOPGCPREC 6-96.  Ordinarily, the VA Schedule 
will apply unless there are exceptional or unusual factors 
which would render application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  The veteran has not indicated, nor has he presented 
evidence to support the premise, that his service-connected 
left ankle and hip disabilities have resulted in marked 
interference with employment as to render impracticable the 
application of the regular schedular standards.  In addition, 
there have not been hospitalizations for the veteran's left 
ankle and left hip disabilities, and the clinical records, 
which have been reported above, do not indicate any unusual 
facet of the disabilities.  The Board has been unable to 
identify any other factor consistent with an exceptional or 
unusual disability picture, and the veteran has pointed to 
none.



ORDER

Entitlement to a 20 percent evaluation for arthritis, 
residual of a left ankle fracture, prior to February 27, 
2001, is granted.   

Entitlement to an evaluation in excess of 20 percent for 
arthritis, residual of a left ankle fracture, from February 
27, 2001, is denied.

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left hip, prior to February 
27, 2001, is denied.

Entitlement to an evaluation in excess of 30 percent for 
degenerative joint disease of the left hip, from February 27, 
2001, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

